Case 14-26015-ABA         Doc 67    Filed 11/21/19 Entered 11/21/19 13:41:40                   Desc Main
                                   Document      Page 1 of 1




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

In Re:
                                                           Case Number:       ___________________
                                                                                    14-26015
 Deadra R. Foster
 Allan D. Foster                                           Chapter:                       13
 6 Belmont Ct.
 Sicklerville, NJ 08081                                    Judge:             ___________________
                                                                                     ABA




                          NOTICE OF RECEIPT OF RESPONSE TO
                           NOTICE OF FINAL CURE PAYMENT


         TO: __________________________________
               Debtor(s)



         You are hereby notified that a Response to Notice of Final Cure Payment has been
  filed. Under Fed. R. Bankr. P. 3002.1(h), if you disagree with the creditor’s response, a
  motion must be filed to determine whether the debtor has cured the default and paid post-
  petition amounts.




         DATE: _____________________
               November 21, 2019                       JEANNE A. NAUGHTON, Clerk

                                                                                                                

                                                                                                                

                                                                                                                

                                                                                                                

                                                                                                                

                                                                                                                

                                                                               UHY
